Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/6/2022 regarding claim rejections under 35 U.S.C. 103 in claims 1-6, 8-17, and 19-23 have been fully considered and they are persuasive. The applicant has amended claims 1, 12, and 19, and overcome the prior arts rejections.  Therefore, the 35 U.S.C. 103 rejections in claims 1-6, 8-17, and 19-23 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-17, and 19-23 are allowed.
The most pertinent prior arts are “Manfred EP 2378445”, “Schmirler US 20180131907”, and “Dempsey US 20100321180”. 
As to claim 1, the combination of Manfred, Schmirler and Dempsey teaches all the claim limitations except “the safety zone simulation component is further configured to, for a sensor object of the one or more sensor objects, estimate a level of multipath interference experienced by a safety sensor represented by the sensor object based on analysis of the specified locations and orientations of the one or more sensor objects and physical obstructions modeled by the modified digital twin, and the safety zone configuration component is further configured to, in response to determining that the level of multipath interference exceeds a defined threshold, estimate a realignment of the sensor object that reduces the level of multipath interference and generate a recommendation to apply the realignment to the sensor object”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides industrial safety zone configuration system for leveraging digital twin of industrial automation system to assist in configuring safety sensors for monitoring desired detection zone. The dynamic re-configuration of safety sensors can maintain the accuracy of the desired static detection zone in light of changing environmental conditions, or dynamically alter the location and/or shape of the dynamic detection zone in accordance with the current state of the monitored industrial assets. The system also can collect relevant operational and status data from industrial assets associated with the monitored industrial area and update the digital twin based on the data to accurately reflect the current state of the monitored area. Therefore, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the arts would have modified the combination of Manfred, Schmirler and Dempsey to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraph 22; Pages 13-14, Paragraph 51; Page 14, Paragraph 52; Pages 17-18, Paragraph 63 in the filed specification.

As to claim 12, the combination of Manfred, Schmirler and Dempsey teaches all the claim limitations except “estimating, by the system based on an analysis of the specified locations and orientations of the one or more sensor objects and physical obstructions modeled by the modified digital twin, a level of multipath interference experienced by a safety sensor represented by a sensor object of the one or more sensor objects; in response to determining that the level of multipath interference exceeds a defined threshold estimating, by the system, a realignment of the sensor object that reduces the level of multipath interference, and generating, by the system, a recommendation to apply the realignment to the sensor object”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides industrial safety zone configuration system for leveraging digital twin of industrial automation system to assist in configuring safety sensors for monitoring desired detection zone. The dynamic re-configuration of safety sensors can maintain the accuracy of the desired static detection zone in light of changing environmental conditions, or dynamically alter the location and/or shape of the dynamic detection zone in accordance with the current state of the monitored industrial assets. The system also can collect relevant operational and status data from industrial assets associated with the monitored industrial area and update the digital twin based on the data to accurately reflect the current state of the monitored area. Therefore, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the arts would have modified the combination of Manfred, Schmirler and Dempsey to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraph 22; Pages 13-14, Paragraph 51; Page 14, Paragraph 52; Pages 17-18, Paragraph 63 in the filed specification.

As to claim 19, the combination of Manfred, Schmirler and Dempsey teaches all the claim limitations except “estimating, based on the analysis of the specified locations and orientations of the one or more sensor objects and physical obstructions modeled by the modified digital twin, a level of multipath interference experienced by a safety sensor represented by a sensor object of the one or more sensor objects; in response to determining that the level of multipath interference exceeds a defined threshold, estimating a realignment of the sensor object that reduces the level of multipath interference, and generating a recommendation to apply the realignment to the sensor object”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides industrial safety zone configuration system for leveraging digital twin of industrial automation system to assist in configuring safety sensors for monitoring desired detection zone. The dynamic re-configuration of safety sensors can maintain the accuracy of the desired static detection zone in light of changing environmental conditions, or dynamically alter the location and/or shape of the dynamic detection zone in accordance with the current state of the monitored industrial assets. The system also can collect relevant operational and status data from industrial assets associated with the monitored industrial area and update the digital twin based on the data to accurately reflect the current state of the monitored area. Therefore, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the arts would have modified the combination of Manfred, Schmirler and Dempsey to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraph 22; Pages 13-14, Paragraph 51; Page 14, Paragraph 52; Pages 17-18, Paragraph 63 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863